DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 05/24/2022, with respect to claims have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 05/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,567,829 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2, 4, 6-9, 11, 13-16, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8 and 15, the references cited and a thorough search, discloses various aspects and features of applicant’s claimed invention but fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1, 8 and 15 as a whole. Therefore, claims 1, 8 and 15 are held allowable.
Regarding claims 2, 4, 6-7, 9, 11, 13-14, 16, 18 and 20, they depend from allowable claims 1, 8 and 15. Therefore, claims 2, 4, 6-7, 9, 11, 13-14, 16, 18 and 20 are also held allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423